Citation Nr: 0705189	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

Entitlement to service connection for PTSD was previously 
denied in a February 2001 rating decision. That decision 
became final when not appealed. 38 U.S.C.A. § 7105 (West 
2002). Thus, regardless of any RO action, the current claim 
to reopen may be considered on the merits only if new and 
material evidence has been submitted since the last final 
decision. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).  

Pursuant to her request, the veteran was afforded a 
videoconference hearing before the Board in March 2005, 
during which she was assisted by a Vet Center counselor. A 
transcript of that proceeding is contained within the 
veteran's claims folder.

In May 2005 and April 2006, the Board remanded the veteran's 
appeal for further evidentiary development.


FINDINGS OF FACT

1. In a February 2001 decision the RO denied the veteran's 
claim of entitlement to service connection for PTSD; notice 
of such denial was furnished to the applicant, but she did 
not perfect an appeal.  

2. Evidence received since the February 2001 rating decision 
is cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.  



CONCLUSION OF LAW

The February 2001 decision denying entitlement to service 
connection for PTSD is final; evidence submitted since that 
denial is not new and material. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2005, May and 
September 2006 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a).
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Given that new and material evidence has not been received, 
the Board finds that VA has complied with the duty-to-assist 
requirements found in 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159 (2006).  This is especially so given that the Board 
does not have jurisdiction to act further until new and 
material evidence is received.  Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996).  Specific notifications are required 
regarding the bases for the previous denials and of what 
would constitute new and material evidence in the context of 
the previous denials. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Through the aforementioned correspondence, notice 
letters, the rating decision, and the supplemental statements 
of the case, the veteran was told of the bases of the prior 
denial and what was specifically required to reopen her 
claim.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing of the notice provided was harmless, 
the appellant was not prejudiced, and the Board may proceed 
to decide this appeal.  Simply put, there is no evidence that 
any VA error in notifying the appellant reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Criteria

The veteran contends that she currently has PTSD due to 
sexual assault including being raped during military 
service.  In a February 2001 rating decision service 
connection for PTSD was denied because the record did not 
include any verifiable stressor information for PTSD.   

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed. 38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and Material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam). The Board is required 
to give consideration to all of the evidence received since 
the February 2001 rating decision in light of the totality of 
the record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

Background

The RO denied entitlement to service connection for PTSD in a 
February 2001 rating decision.  The veteran did not appeal 
this decision and it became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the February 2001 
rating decision consisted of the veteran's service medical 
records and post service private and VA treatment and 
hospitalization records.  This evidence revealed that the 
appellant had difficulty adjusting to the military.  She 
reportedly did not like boot camp, and was unable to make any 
friends.  She was angry at her peers and supervisors.  Two 
days after arriving at her first duty station in Washington, 
DC, she began a four month period of unauthorized absence.  
She was apprehended and returned to her duty station.  She 
was court-martialed, fined, and placed on restriction. 
 
Approximately in February 1975 she made false statements 
about some of the other female Marines.  She spoke to several 
people in her chain of command in an attempt to rescind her 
statement.  She was subsequently referred to psychiatry and 
diagnosed with a schizoid personality disorder which existed 
prior to service.  She was administratively discharged from 
service.

The veteran claimed entitlement to service connection for 
PTSD as a result of being raped in service.  She reported 
that she was an administrative clerk while in the Marine 
Corps stationed in Washington DC.  She went out drinking with 
some of the other women and felt sick thereafter.  Her 
friends reportedly asked a male Marine if he would walk her 
back to her barracks and while doing so he purportedly tried 
to kiss her.  He then allegedly pushed her into the bushes 
and "raped" her.  The next morning she went on an extended 
three month period of unauthorized absence.  She reportedly 
drank everyday to forget.  She returned to her parent's house 
where she was found by the FBI and returned to her unit.  She 
was sent to Quantico, Virginia, court-martialed, fined, and 
restricted to quarters for two months.  During this period 
she reports waking up and finding a male sergeant in her room 
whom she threatened to kill him with a knife.  The events 
following were hazy but she reportedly woke up at the 
Bethesda Naval Hospital for psychiatric evaluation.  She was 
subsequently separated from service.  

Service connection for PTSD was denied by rating action in 
February 2001.  In making that determination the RO noted 
that while the veteran had a current diagnosis of PTSD, the 
record contained no objective evidence to support the 
occurrence of the claimed in-service stressor.  There was no 
independently verifiable evidence supporting the claim of an 
inservice sexual assault other than the statements of the 
veteran which were first made many years after discharge from 
service.  That decision is final. 38 U.S.C.A. § 7105.

Subsequently the veteran attempted to reopen her claim.  The 
RO again denied service connection for PTSD by rating action 
in April 2003.  

In response to the RO's development letters asking for 
additional evidence to support her claim, the veteran has 
submitted duplicate copies of the aforementioned evidence 
previously considered by the RO in February 2001.  In 
addition, the evidence received by VA since February 2001 
includes extensive copies of VA outpatient treatment reports 
diagnosing PTSD, a Social Security Administration (SSA) 
determination noting a primary diagnosis of bipolar disorder, 
and a secondary diagnosis of PTSD, as well as several lay 
statements from friends and relatives.

The Board has reviewed the pertinent evidence associated with 
the claims folder since the February 2001 denial.  There 
remains, however, no independently verifiable supporting 
evidence that any of the reported stressors actually 
occurred.  The VA outpatient treatment reports and SSA 
records are new in that they were not of record before; 
however, they are not material.  While these records reveal 
that the veteran has continued to be seen for her psychiatric 
disabilities, to include PTSD, the evidence of record 
continues to be devoid of any independently verifiable 
evidence that the alleged stressors occurred during service.  
The evidence presented since 2001 is merely cumulative of 
evidence that has already been considered. 

Therefore, the evidence submitted since the February 2001 RO 
decision fails to raise a reasonable possibility of 
substantiating the claim.  As such, the evidence is not new 
and material. 38 U.S.C.A. § 5108.  

Because the claimant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
appeal is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


